Case 6:20-cv-00057-NKM-RSB Document 15 Filed 08/25/21 Page 1 of 2 Pageid#: 1196


                                                                                          8/25/2021
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

    CHRISTOPHER T.,1
                                                         CASE NO. 6:20-cv-57
                                  Plaintiff,
    v.
                                                         ORDER
    COMMISSIONER OF SOCIAL SECURITY,
                                  Defendant.             JUDGE NORMAN K. MOON


         This matter is before the Court on Plaintiff Christopher T.’s motion for summary judgment

  and motion to remand, Dkt. 9, and Defendant Commissioner of Social Security’s motion for

  summary judgment, Dkt. 12. Pursuant to Standing Order 2011-17 and 28 U.S.C. § 636(b)(1)(B),

  the Court referred this matter to United States Magistrate Judge Robert S. Ballou for proposed

  findings of fact and a recommended disposition. In his Report and Recommendation (“R&R”),

  Judge Ballou determined that the Commissioner’s final decision to deny benefits was not

  supported by substantial evidence and recommended reversing the decision and remanding the

  matter for further administrative proceedings consistent with the R&R. Dkt. 14.

         After reviewing the record in this case, and since neither party has filed objections to the

  R&R within fourteen days of its service upon them, the Court adopts the R&R in its entirety.

         Accordingly, the Court hereby:

         1.     ADOPTS Judge Ballou’s R&R in full, Dkt. 14;




         1
          This Court adopts the recommendation of the Committee on Court Administration and
  Case Management of the Judicial Conference of the United States that courts only use the first
  name and last initial of the claimant in social security opinions.


                                                  1
Case 6:20-cv-00057-NKM-RSB Document 15 Filed 08/25/21 Page 2 of 2 Pageid#: 1197




         2.     GRANTS IN PART Plaintiff Christopher T.’s motion for summary judgment and

                motion to remand, Dkt. 9;

         3.     DENIES the Commissioner’s motion for summary judgment, Dkt. 12; and

         4.     REVERSES the Commissioner’s final decision and REMANDS the matter for

                further administrative proceedings consistent with Judge Ballou’s R&R.

         The Court further DIRECTS the Clerk of the Court to DISMISS this case from the Court’s

  active docket and to send a copy of this Order to all counsel of record and to United States

  Magistrate Judge Robert S. Ballou.

         It is so ORDERED.

         Entered this _____
                      25th day of August, 2021.




                                                  2
